DETAILED ACTION
Information Disclosure Statement
The information disclosure statements have been received and considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,13-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dunbar et al. 10,681,867.
Regarding claims 1,13 Dunbar shows in figures 2-5:
A riding lawn care vehicle comprising:
a frame 100, 110 to which at least a first drive wheel and a second drive wheel of the riding lawn
care vehicle are attachable;
a steering assembly comprising a steering lever 104 the steering lever being one of a pair of
steering levers, wherein each of the steering levers is operably coupled to the first and second
drive wheels 116 respectively to facilitate turning of the riding lawn care vehicle based on drive
speed control of the first and second drive wheels responsive to positioning of the steering
levers 114;
a brake assembly (not shown but inherent – see 118 and col 3 in its entirety) operably coupled to the first and second drive wheels to enable brakes to be selectively applied to the first and second drive wheels; and a mechanical brake linkage assembly 124 operably coupled between the steering lever and the brake assembly via a cable assembly 132,

corresponding one of the first or second drive wheels via a carrier 120,122 configured to pivot in a forward or rearward direction when the steering lever is in an inboard position,
wherein the steering lever is operably coupled to an arm 106 that is operably coupled to the carrier to pivot the steering lever in a direction substantially perpendicular to the forward or the rearward direction when the steering lever is moved to an outboard position,
wherein the mechanical brake linkage assembly 124 comprises a cable tensioner 134+ configured to activate the brake assembly relative to the corresponding one of the first or second drive wheels in response to the steering lever being moved outwardly to the outboard position, and wherein the mechanical linkage assembly is configured to provide a greater amount of rotation of the cable tensioner 134+ than a magnitude of rotation of the steering lever 102 when the steering lever is moved from the inboard position to the outboard position.
Note in col 4 Dunbar states:
In one embodiment, an operator may use zero turn mower park brake system 118 to engage the park brake by pivoting steering arm or control lever 102 outwardly. For example, the operator may pivot the steering arm or control lever 102 outwardly about 15 degrees before actuator 146 contacts finger 134 on over-center pivot member 124. The operator may continue pivoting the steering arm or control lever outwardly while actuator 146 is in contact or engagement with finger 134, pivoting the over-center pivot member 124 about 33 degrees away from the first over-center position. When the operator moves steering arm or control lever 102 to its fully outward position, which may be about 20 degrees after actuator 146 first engages the over-center pivot member, the actuator may disengage and cease contact with the over-center pivot member, and spring 140 may urge the over-center pivot member 124 about 17 more degrees to the second over-center position and pull cable 132 sufficiently to engage the park brake.

(12) In one embodiment, the operator may use ZTR mower park brake system 118 to disengage the park brake by pivoting the steering arm or control lever 102 inwardly. For example, the operator may pivot the steering arm or control lever inwardly about 4 degrees inwardly before actuator 146 contacts or engages finger 136 on the over-center pivot member. The operator may continue pivoting the steering arm or control lever inwardly while the actuator is in contact or engagement with the over-center pivot member, pivoting the over-center pivot member about 33 degrees away from the second over-center position. When the operator moves the steering arm or control lever to its fully inward position, which may be about 32 degrees after the actuator first engages finger 136, the actuator may disengage the over-center pivot member, and spring 140 may urge the over-center pivot member about 17 more degrees to the first over-center position to reduce tension of cable 132 sufficiently to disengage the park brake. Once the park brake is disengaged, the operator may move the steering arm or control lever fore and aft during normal steering operation, without engaging, contacting or interfering with the over-center pivot member or park brake.
	Therefore control lever/steering arm 102 total rotational movement = 15+20= 35 deg.
	Cable tensioner 124,134+ total rotational movement = 17 + 33= 50 deg.
Regarding claims 2,14 note element 134 has a first ‘arm’ to the right of pivot 129 in figure 3 and a second ‘arm’ to the left of pivot 129, as broadly claimed.
Regarding claims 3,15 as explained above, these limitations are considered to be met since element 134+ may be considered to be a bell crank.
Allowable Subject Matter
Claims 4-12,16-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P SCHWARTZ/               Primary Examiner, Art Unit 3657